Case 1:21-cv-00311-WS-B Document 5 Filed 07/20/21 Page 1 of 2                          PageID #: 63




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION


JASMINE QUINNEY,                                    )
                                                    )
          Plaintiff,                                )
                                                    )
v.                                                  )   CIVIL ACTION 21-0311-WS-B
                                                    )
SOUTHEASTERN GROCERS, INC.,                         )
                                                    )
          Defendant.                                )


                                               ORDER
          This recently removed action comes before the Court sua sponte on preliminary docket
review.
          On July 16, 2021, defendant, Southeastern Grocers, Inc., filed a Notice of Removal (doc.
1), removing this action to this District Court. Defendant predicates federal subject matter
jurisdiction solely on the diversity provisions of 28 U.S.C. § 1332. To satisfy its burden of
establishing that the amount in controversy exceeds the sum or value of $75,000, defendant
points to two factors. First, defendant observes that the Complaint alleges that plaintiff suffered
unspecified “physical injuries,” that she received unspecified “medical evaluation and
treatment,” that she has suffered “physical pain and mental anguish,” and that plaintiff’s counsel
has identified medical expenses of approximately $19,000 and lost income of approximately
$2,800. Second, defendant relies on plaintiff’s pre-suit settlement demand of $95,000.
          These arguments leave significant doubt as to whether the amount in controversy exceeds
$75,000. After all, this case involves a slip and fall in a grocery store. The Complaint is devoid
of any indication of the nature or severity of plaintiff’s injuries, but merely states in the most
generic of terms that she “suffered physical injuries to her person.” Moreover, plaintiff brings
only a state-law negligence claim, and seeks only “compensatory damages and costs.” Plaintiff’s
claimed hard damages total less than one-third of the minimum jurisdictional threshold. As for
the settlement demand, it appears to be of little utility in the jurisdictional analysis because it
failed to “furnish[] specific information to support those demands or otherwise consisted of
Case 1:21-cv-00311-WS-B Document 5 Filed 07/20/21 Page 2 of 2                          PageID #: 64




something beyond mere puffing and posturing.” Southern Tank Leasing, Inc. v. K & M Express,
Inc., 2019 WL 1199473, *3 n.4 (S.D. Ala. Mar. 14, 2019); see also Nationwide Property and
Cas. Ins. Co. v. Dubose, 180 F. Supp.3d 1068, 1072 (S.D. Ala. 2016) (explaining that the “utility
of [settlement] demands in the jurisdictional analysis varies widely depending on the
circumstances”); Jackson v. Select Portfolio Servicing, Inc., 651 F. Supp.2d 1279, 1281 (S.D.
Ala. 2009) (“Settlement offers commonly reflect puffing and posturing, and such a settlement
offer is entitled to little weight in measuring the preponderance of the evidence.”).
       “[I]t is well settled that a federal court is obligated to inquire into subject matter
jurisdiction sua sponte whenever it may be lacking.” Bochese v. Town of Ponce Inlet, 405 F.3d
964, 975 (11th Cir. 2005) (quotations omitted). Moreover, “[i]t is in everyone’s best interest,
both the litigants’ and the courts’, to verify that diversity jurisdiction exists before proceeding
with the case.” Purchasing Power, LLC v. Bluestem Brands, Inc., 851 F.3d 1218, 1220 (11th Cir.
2017). Sua sponte review of the Notice of Removal raises questions about the sufficiency of
defendant’s jurisdictional showing. In light of those concerns, defendant must supplement its
Notice of Removal with evidence showing that the amount in controversy exceeds the
jurisdictional amount. See Dart Cherokee Basin Operating Co. v. Owens, 574 U.S. 81, 89, 135
S.Ct. 547 (2014) (“Evidence establishing the amount is required by § 1446(c)(2)(B) only when
the plaintiff contests, or the court questions, the defendant’s allegation.”) (emphasis added).
       Accordingly, defendant is ordered, on or before August 3, 2021, to supplement its
Notice of Removal with facts and legal argument establishing by preponderance of the evidence
that the amount in controversy exceeds the sum of $75,000, exclusive of interest and costs.
Plaintiff may file a response, supporting by evidence and legal authorities as appropriate, on or
before August 10, 2021. At that time, the jurisdictional issue will be taken under submission.
Briefing on defendant’s Motion to Dismiss (doc. 2) is stayed pending resolution of whether
removal jurisdiction properly lies here.


       DONE and ORDERED this 20th day of July, 2021.

                                               s/ WILLIAM H. STEELE
                                               UNITED STATES DISTRICT JUDGE




                                                 -2-
